Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 14 and its depending claims are allowed.  The instant invention requires a novel and non-obvious construction and arrangement of an apparatus for a releasable connection of a harness cord to a lifting heddle of a leno weave apparatus.  Instant claim 14 states in the preamble, “a clamping apparatus for a releasable connection of a harness lifting cord to a lifting heddle of a leno weave apparatus and arranged at an end of the lifting heddle…”; this statement while in the preamble is considered by the examiner to give life and breadth to the claimed invention and is therefore given full patentable weight because leno weaving is a specific subset of weaving with very specific requirements beyond standard weaving in that the yarns in leno weaving are twisted with respect to each other in addition to simply being interlaced as in standard orthogonal weaving.  Structures common to shedding in standard weaving are not common to structures for shedding in leno weaving and vice versa.  Current claim 14 also specifically requires structure and arrangement of a tapered clamping wedge with respect to a lifting heddle; a wedge receiver device and its surfaces with respect to the clamping wedge and lifting heddle; a cord receiving spacing of the wedge receiver surfaces and its functionality; and structural arrangement and placement of the harness cord with respect to the clamp, harness cord, wedge receiver and its surfaces.  These limitations are not taught by the prior art.  Various releasable connection means for weaving heddles have been cited in previous PTO-892 establishing the prior art but none teach the instantly required limitations.  The instantly claimed invention is considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732